Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed December 9th, 2021 has been entered. Currently, claims 1 and 3-9 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claim 1 was amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 08/09/2021. Lastly, new claim objections are recited below. 
Response to Arguments
3.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1 and 3-9 recited in the Non-Final Office Action mailed 08/09/2021.
Applicant’s arguments, see Remarks on Pages 6-7, filed 12/09/2021, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of current and new prior art of the record: Waters (G.B. Patent No. 2503955), Yang et al. (U.S. Patent Pub. No. 20090320324), Pedersen (GB 2522923 A), Levin (WO Patent No. 03068120), and Matteliano et al. (U.S. Patent Pub. No. 20110038904). 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, line 16, recites “other type of lubricant fluid” which is unclear as to what “other type” encompasses. For examination purposes, “other type” is construed as a lubricant fluid that is not water or oil based.
Claim 9, line 3, rephrase “a substrate” to read --an undesired substrate-- to further clarify that this is a different substrate from the desired substrate of claim 1, line 5.
Appropriate correction is required.
Claim Interpretation
Claim 1, lines 3-4 recite the limitation “plaster-based base layer”. The phrase “based” is a broad term. For examination purposes, “plaster-based” is interpreted as any plaster material, such as those mentioned in the specification as well as other plaster material that are related to base layers of insoles and bandage dressings. Therefore, rephrase “plaster-based base layer” in line claim 1, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear if “the layer” in line 6 is referring to the “plaster material base layer” of claim 1, lines 3-4 or “pressure sensitive adhesive layer” of claim 1, lines 4-5. For examination purposes, rephrase “the layer” in line 6 to read --the base layer and the pressure sensitive adhesive layer--.  
Claims 3-9 are rejected for being dependent on a rejected to claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-8, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Waters (G.B. Patent No. 2503955) in view of Yang et al. (U.S. Patent Pub. No. 20090320324) and in further view of Pedersen (GB 2522923 A).
Regarding claim 1, Waters discloses a shear force negating plaster (Page 2, line 1, Figure 1, and Claim 1, anti-blister shoe insole unit) comprising: a patch (Page 2, lines 10-13, upper flexible material 1 of anti-blister shoe insole unit contacts ball of a user’s foot) for contacting a portion of a subject; wherein the patch being a laminate (Page 1, lines 15-16, top layer 1 of flexible material is laminated onto the surface of the EVA molded base 2 incorporating the plastic discs 3,5) comprising a plaster material (Page 1, lines 15-16, ethylene vinyl acetate is construed as a plaster material based on the interpretation set forth above) base layer 2 having a certain pre-determined thickness (Page 1, lines 15-16, EVA molded base 2 has pre-determined thickness); an upper layer 1 (Page 2, lines 10-13 and Figure 1, upper flexible material 1 contacts ball of a user’s foot) for contacting a portion of subject in use; wherein the upper layer 1 has thickness (Page 2, lines 10-13 and Figure 1, flexible material 1 has pre-determined thickness); the patch having at least one moveable member 3,5 (Page 2, line 2 and Figure 1, oval plastic discs 3,5 move easily in a lateral way with the help of a liquid or gel lubricant 4 in between) disposed in a chamber (Page 1, lines 15-17, top layer 1 of flexible material is laminated onto the surface of the EVA insole incorporating the plastic discs 3,5 to form a complete insole, such that the plastic discs 3,5 are positioned in a chamber between the upper flexible material 1 and EVA molded base 2) between the base layer 2 and upper layer 1 and capable of moving within the chamber in response to movement of the portion of a subject in contact with (Page 1, lines 20-24, the discs 3,5 work in the way that the movement it allows while under compression from the foot to absorb any lateral shear) the upper layer 1; wherein the chamber is fluid 4 (Page 2, line 3 and Figure 1, liquid or gel lubricant 4 located between oval plastic discs 3,5 which are enclosed in the chamber formed by the upper flexible material 1 and the EVA molded base 2) filled; and wherein the fluid 4 comprises any one or more of the following: water-based lubricant gel, oil-based lubricant gel or other type of lubricant fluid (Page 2, line 3 and Figure 1, liquid or gel lubricant 4).
	However, Waters fails to explicitly disclose the base layer having a pressure sensitive adhesive layer capable of adhering rigidly to a substrate and preventing any dislocation of the base layer and pressure sensitive adhesive layer.
Yang discloses an analogous shear force negating plaster (Paragraphs 18-19 and Figure 2, gel cushioning device for use in footwear) with the analogous base layer 103 (Paragraph 10, 18 and Figure 2, film material layer 103) having a pressure sensitive adhesive layer 105 (Paragraph 18-19 and Figure 2, pressure sensitive adhesive 105) capable of adhering rigidly to a substrate (Paragraphs 1 and 18, pressure sensitive adhesive 105 forms a sticky surface to hold the film 103 and adhesive 105 in place in a shoe substrate, preventing dislocation when a foot is worn in the shoe) and preventing any dislocation of the analogous base layer 103 and pressure sensitive adhesive layer 105.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base layer of Waters, so that the base layer has a pressure sensitive adhesive layer for adhering to a substrate and preventing dislocation thereof , as taught by Yang, in order to provide an enhanced shear force negating plaster with an enhanced base layer having a pressure sensitive adhesive that is formed from hot melt pressure sensitive adhesives for improved strength of bonding to the substrate that it is applied on (Yang, Paragraph 14). 
However, the combination of Waters in view of Yang fails to explicitly disclose the upper layer has a thickness of between 2.5 mm and 3mm.
Pedersen teaches an analogous shear force negating plaster 20 (Page 4, lines 23-24, insole 20 integrated into footwear) wherein an analogous upper layer 1 (Page 9, lines 17-22 and Page 10, line 6 and Figure 1, soft fourth layer 1 has thickness that is less than 3 mm) has a thickness up to 3 mm. It is noted that applicant appears to have placed no criticality on the claimed range (see Specification, Page 9, lines 9-12 indicating the effectiveness of the upper layer is provided by its flexibility, wherein the claimed dimensions of 2.5 mm and 3 mm of the upper layer is not stated to strictly provide a greater effectiveness compared to that of a slightly lower thickness of the upper layer) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I).
Therefore, it would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the thickness of the upper layer of Waters in view of Yang, so that upper layer has a thickness inclusive of the claimed range, as taught by Pedersen, in order to provide an improved shear force negating plaster with an enhanced upper layer have an ideal thickness range that allows for an optimal cushioning and support of a user’s foot placed thereon (Pedersen, Page 9, lines 17-22 and Page 10, line 6).
Regarding claim 3, the combination of Waters in view of Yang in view of Pedersen discloses the invention as described above and further discloses wherein the moveable member 3,5 comprises any one of the following comprising: circular, square, or oblong body (Waters, Page 2, line 2, oval plastic discs 3,5).
Regarding claim 5, the combination of Waters in view of Yang in view of Pedersen discloses the invention as described above and further discloses two moveable members 3,5 (Waters, Page 2, line 2, two oval plastic discs 3,5).
Regarding claim 7, the combination of Waters in view of Yang in view of Pedersen discloses the invention as described above and further discloses wherein the substrate (Yang, Paragraphs 1 and 18, shoe substrate is a piece of footwear) is a piece of footwear.
Regarding claim 8, the combination of Waters in view of Yang in view of Pedersen discloses the invention as described above and further discloses wherein the footwear (Yang, Paragraphs 1 and 18, shoe substrate) is a shoe. 
Regarding claim 9, the combination of Waters in view of Yang in view of Pedersen discloses the invention as described above and further discloses wherein the pressure sensitive adhesive 105 further comprises a carrier layer 106 (Yang, Paragraphs 1 and 18, release liner 106 contacting exposed surface of pressure sensitive adhesive layer 105 to preserve tackiness prevent accidental adhering and is then discarded  before applying the gel cushioning element to the desired substrate) disposed to prevent the patch from accidentally adhering to an undesired substrate.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waters (G.B. Patent No. 2503955) in view of Yang et al. (U.S. Patent Pub. No. 20090320324) in view of Pedersen (GB 2522923 A), as applied to claim 1, and in further view of Levin (WO Patent No. 03068120).
Regarding claim 4, the combination of Waters in view of Yang in view of Pedersen discloses the invention as described above but fails to explicitly disclose wherein the moveable member is resiliently deformable.
Levin teaches an analogous shear force negating plaster 10 (Page 10, lines 21-22, bandage 10 wherein shear forces are taken up by sliding movement) wherein the analogous moveable member 24,30 and 18,32 (Page 9, line 3, compressive disc 24 preferably is round or oval; Page 9, lines 8-9, compressive disc 24 includes an outer, low-frictioned covering member 30, which can be in the form of a thin plastic film such as polypropylene, polyethylene or the like, provided that it has a relatively low friction surface for permitting the compressive disc 24 to freely slide in all directions on the upper surface 26 of the compressive cushioning member 18 when exposed to externally-imposed shear forces; Page 9, lines 13-14, upper surface 26 of the lower compressive cushioning member 18 likewise is a surface of a low-friction material, such as a surface of an outer wrap of plastic film 32; Page lines 15-17, lowest frictional resistance to sliding movement in the bandage takes place between the compressive disc 24 and the compressive cushioning member 18, such that the compressive disc 24 and cushioning member 18 move relative to one another) is resiliently deformable (Page 9, lines 6- 8 and Figure 2, the compressive disc 24 includes an internal compressive section 28 that can include any desired compressive material such as a gel-like material; Page 10, lines 3-7 and Figure 2, lower compressive cushioning member 18 most preferably includes a gel-type material 40 that essentially maintains its shape unless directly exposed to external forces, such that when not in a compressive state the cushioning member 18 returns to its non-deformable state).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one moveable member of Waters in view of Yang in view of Pedersen, so that the moveable member is resiliently deformable, as taught by Levin, in order to provide an improved shear force negating plaster with enhanced moveable members that have deformed and non-deformed states so as to further cushion a user and provide additional support through compressive deformation (Levin, Page 9, lines 6-8 and Page 10, lines 3-7). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waters (G.B. Patent No. 2503955) in view of Yang et al. (U.S. Patent Pub. No. 20090320324) in view of Pedersen (GB 2522923 A), as applied to claim 1, and in further view of Matteliano et al. (U.S. Patent Pub. No. 20110038904).
Regarding claim 6, the combination of Waters in view of Yang in view of Pedersen discloses the invention as described above but fails to explicitly disclose wherein the base layer comprises a woven material.
Matteliano teaches an analogous shear force negating plaster 10 (Paragraph 15 and Figures 1-4, gel product 10 for use in footwear) wherein the analogous base layer 30 (Paragraphs 27-28 and Figure 4, barrier layer 30 comprises a textile portion 36 which comprises light to medium weight woven textile) comprises a woven material.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plaster material of the base layer of Waters in view of Yang in view of Pedersen, so that the base layer comprises a woven material, as taught by Matteliano, in order to provide an improved shear force negating plaster with an enhanced base layer material formed of a woven material for providing desirable woven textile mechanical advantages such as desirable stretch and durability for supporting a user’s foot (Matteliano, Paragraphs 27-28).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/ERIN DEERY/               Primary Examiner, Art Unit 3754